DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 2/15/2022.  
Claims 1-5, 7-9, 11-15, 17 and 19 are pending.
Claims 1-5, 7-9, 11-15, 17 and 19 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Gaskey (Reg. 37,139) on 3/15/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:



the electronic control unit hosts a plurality of partitions including at least a first partition and a second partition;
 the first partition is assigned to only one first core of said cores;
the second partition is assigned to only one second core of said cores;
the first partition is implemented to run an automotive open system architecture platform instance on the first core, the automotive open system architecture platform including an operating system configured for providing basic software services, wherein the first partition is the only one of the partitions implemented to run the automotive open system architecture platform instance providing the basic software services and wherein the first partition is the only one of the partitions which acts as a data interface for routing communications such that all data transfer between any of the plurality of partitions is routed through the first partition;
the second partition is implemented to run automotive open system architecture software components that need the basic software services provided by the first partition on the first core to fulfill respective functions of the software components; and 
a partition interface couples the first and second partitions such that the software components are run as part of said automotive open system architecture platform instance implemented in the first partition.

2.	(Currently Amended)  The electronic control unit of claim 1, wherein the partitions include a third partition that is assigned to only one third core of said cores, the third partition is implemented to run automotive open system architecture software  and wherein a partition interface couples the first and third partitions such that the software components of the third partition are run as part of said automotive open system architecture platform instance implemented in the first partition.

5.	(Currently Amended)  The electronic control unit according to claim 2, wherein one of the software components of the second partition communicates with one of the software components of the third partition through the first partition via said partition interfaces coupling the first and second partitions, and the first and third partitions.

6.	(Cancelled)

9.	(Currently Amended)  The electronic control unit according to claim 1, wherein every one of the plurality of partitions is assigned to only a respective one of said 

12.	(Currently Amended)  A method of executing automotive open system software components, the method comprising:
hosting a plurality of partitions including a first partition and a second partition;
assigning the first partition to only one first core of an electronic control unit including a plurality of cores;
implementing the first partition to run, on the least one first core, an automotive open system architecture platform instance including an operating system configured for 
assigning the second partition to only one second core of the cores;
implementing the second partition to run, on the at least one second core, automotive open system architecture software components that need the basic software services provided by the first partition on the first core to fulfill respective functions of the software components;
coupling the first and second partitions such that the software components are run as part of said automotive open system architecture platform instance implemented in the first partition; and  
using only the first partition as a data interface for routing communications such that all data transfer between any of the plurality of partitions is routed through the first partition.

13.	(Currently Amended)  The method of claim 12, 
	assigning a third partition to at only one third core of the cores;
	changing only one of the second partition or the third partition, wherein all partition interfaces remain unchanged; and


14.	(Currently Amended)  The method of claim 13, further comprising:
	changing the 
	changing only one of the second partition or the third partition; and
	performing a binary comparison of the software of the unchanged one of the second partition or the third partition to verify that the unchanged one of the second partition or the third partition has not been changed.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-5, 7-9, 11, 13-15, 17 and 19 depending on claims 1 and 12, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.